          Case 1:20-cv-00958-JSR Document 7 Filed 04/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       Case No. 20-cv-958-JSR
CHRISTIAN BRECHEIS,

               Plaintiff,

       - against -

BUZZWORTHY, INC.
                                                                                    04-05-2020
               Defendant.



                                 (PROPOSED) ORDER

Because the parties have reached a settlement in principle, the Court hereby

administratively dismissed the above-captioned case with the right to reopen the case

within 60 days if the parties have not submitted a notice of voluntary dismissal.




SO ORDERED:

                                                               __________________
                                                               Hon. Jed. S. Rakoff


                                         04-05-2020
